United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 10-1417
                                 ___________

Dameon Spencer,                         *
                                        *
              Appellant,                *
                                        * Appeal from the United States
       v.                               * District Court for the Eastern
                                        * District of Arkansas.
Floyd White, Individually and in his    *
Official Capacity as Sheriff of Chicot * [UNPUBLISHED]
County, Arkansas; Ron Nichols,          *
Individually and in his Official        *
Capacity as Sheriff of Chicot County, *
Arkansas; Mark Cashion, Individually *
and in his Capacity as Keeper of the    *
Jail for the Arkansas Department        *
of Correction,                          *
                                        *
              Appellees.                *
                                   ___________

                           Submitted: September 7, 2010
                              Filed: September 10, 2010
                               ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.
       Dameon Spencer appeals the district court’s1 adverse grant of summary
judgment as to Mark Cashion, and its later adverse judgment as to Floyd White and
Ron Nichols following a bench trial, in his 42 U.S.C. § 1983 suit in which he alleged
that his federal constitutional rights were violated by his prolonged detention between
his arrest and his first appearance before a judge. Having reviewed the record de
novo, see Eckert v. Titan Tire Corp., 514 F.3d 801, 804 (8th Cir. 2008); Davis v. Hall,
375 F.3d 703, 711 (8th Cir. 2004), and considered Spencer’s arguments on appeal, we
agree with the district court’s well reasoned opinion. Accordingly, we affirm the
district court’s judgment. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.

                                         -2-